Citation Nr: 0007798	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  97-28 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $21,365.82 plus interest.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1979 to 
August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision on waiver of indebtedness 
of the Los Angeles, California Department of Veterans Affairs 
(VA) Regional Office's Committee on Waivers and Compromises 
(RO).

This matter was before the Board in July 1999 at which time 
it was remanded for additional development.  That development 
has been completed to the extent possible and the matter is 
now before the Board for final appellate disposition.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. In March 1985, the appellant and his former spouse 
purchased a residence utilizing a private loan guaranteed 
in part by the VA, and secured by a Deed of Trust on the 
subject property.  

3. In May 1987 the appellant conveyed the property to a third 
party (transferee) who reportedly paid $2,000.00 in 
overdue payments owed by the appellant.  

4. In December 1993 there was a default on the VA guaranteed 
loan necessitating a foreclosure sale of the subject 
property and resulting in a loan guaranty indebtedness in 
the amount of $21,365.82.

5. There is no evidence of fraud, misrepresentation or bad 
faith which would preclude waiver of indebtedness.

6. The appellant was only minimally at fault in the creation 
of the loan guaranty indebtedness.

7. The appellant would be unjustly enriched by $2,000.00 if 
recovery of the entire overpayment were waived.  

8. The appellant has sufficient funds to permit repayment of 
$2,000.00 of the loan guaranty indebtedness without 
resulting in undue financial hardship to the appellant and 
repayment of that portion of the loan guaranty 
indebtedness would not be inequitable.


CONCLUSIONS OF LAW


1. There was a loss on disposition of property which served 
as security for the VA guaranteed loan.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R § 1.964(a) (1999).

2. A partial waiver of the appellant's resulting deficiency 
indebtedness to VA in the amount of $ 19,365.82, plus 
accrued interest, is consistent with the principles of 
equity and good conscience,.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.965(a).

3. Recovery of the remainder of the appellant's resulting 
indebtedness to VA, in the amount of $ 2,000.00, plus 
accrued interest, does not violate the principles of 
equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.965(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that the appellant and his ex-spouse 
purchased a home in California in March 1985 for $54,000 
using a private loan guaranteed by the VA.  The application 
for the VA home loan guaranty which was signed by the 
appellant, advises that even though a third party may agree 
in writing to assume liability for the mortgage payments, the 
assumption agreement would not relieve the appellant from 
liability to the holder of the note.  

In May 1987 the appellant conveyed the property to a third 
party who reportedly agreed to assume the payments under the 
guaranteed loan and to pay approximately $2,000.00 in past 
due payments.  The transferee deed and settlement sheet from 
the sale are not associated with the loan guaranty folder.  
The Committee on Waivers and Compromises specifically 
requested the documents following the July 1999 Board remand, 
but the Loan Service indicated that the documents may be 
lost.

The appellant did not obtain a release of liability from VA 
when he conveyed the property to the transferee.  The 
transferee defaulted on the guaranteed loan in December 1993.

In May 1994 the Bankruptcy Court issued an order terminating 
an automatic stay so as to allow the note holder to proceed 
with foreclosure of the property.  The property was subject 
to foreclosure in November 1994 and the note holder filed a 
claim under the guaranty in February 1995.  Subsequently VA 
paid the claim creating a $21,365.82 loan guaranty 
indebtedness.

In 1997 the appellant submitted a VA form 20-5655 financial 
status report.  The appellant reported that he was married 
with two dependents.  He had been employed as a Registered 
Nurse at a Hemodialysis Center since May 1996.  Prior to that 
he had been a Licensed Vocational Nurse at a different 
hemodialysis center since February 1987.  His spouse was not 
employed.  The appellant's reported total monthly net income 
was $2968.62 and his total monthly expenses were $3,357.25.  
The reported monthly expenses included $845.84 for a mortgage 
payment, $440.00 for food, $304.00 for utilities, $561.62 for 
other unspecified living expenses and $1205.79 for monthly 
payments on installment contracts and other debts.  Net 
monthly income less expenses resulted in a figure of -
$388.63.  The appellant indicated that he could pay $50.00 
per month on the VA debt.  He reported assets of $78,160, 
plus two automobiles.  He reported liabilities of 
$159,081.04.

At a hearing before the undersigned Member of the Board via a 
video teleconference from the Los Angeles, California RO in 
June 1999, the appellant testified that at the time he sold 
the property [in May 1987] he was behind on his home mortgage 
payments and had asked VA for assistance.  Transcript (Tr.) 
at page 2.  He was advised that the best thing for him to do 
was to sell the home or have someone assume the loan.  Id.  
The appellant contacted a realtor who introduced him to a 
third party who agreed to assume responsibility for liability 
under the loan.  Tr. at . 3.  At no time during the transfer 
was he advised by either the realtor, or VA that a release of 
liability was necessary.  Id.  After the transfer he found 
out that the transferee was the fiancé of his real estate 
agent.  Id.  

He further testified that in 1993 he received a letter from 
Banc Plus Mortgage regarding the transferee's default under 
the loan and the pending foreclosure.  Id.  The appellant 
contacted the bank who informed him that he had nothing to 
worry about because the transferee was responsible under the 
loan.  Id.  In 1994 the appellant received notice from the VA 
that he was responsible for repayment of $21,365.82.  Id.  
The appellant contacted VA in response to the notice and for 
the first time was informed that a release of liability 
should have been acquired when he conveyed the property to 
the transferee.  Id.  He testified that the VA had never 
previously informed him that a release was necessary, and 
that he couldn't read the paperwork associated with the 
original loan because his ex-spouse had destroyed it before 
they separated.  Id.  

The appellant's testimony also outlined the chronology of 
events: he bought the house in March 1985, and conveyed it to 
the transferee in 1987.  The default occurred in 1993, 6 
years after he sold the home.  Tr. at p. 4.  The appellant 
learned of the default 3 or 4 weeks after he purchased a new 
home with his current spouse.  Tr. at p. 5.  When the 
appellant sold the home he did not make any money on the 
sale, but the transferee agreed to pay about $2000.00 in 
overdue payments to make the mortgage current.  Tr. at p. 6.  

With regards to his current financial status the appellant 
testified that he would not be able to repay the debt because 
he was paying on a second mortgage he took out on his current 
house to pay for his education, and that he had three year-
old child and spouse to provide for with his job as a 
registered nurse.  Tr. at p.8.

The appellant also testified that the subject property 
decreased in value over the period between 1985 and 1993 due 
to the discovery of a geologic fault nearby which was 
uncovered by an earthquake in the area.  Tr. at pp. 9-10.  
When he learned that the transferee had defaulted, he 
attempted to contact him and learned that the transferee had 
entered bankruptcy and that his lawyers advised him not to 
transfer the property back to the appellant, so that the 
appellant could attempt to satisfy the loan.  Tr. at p. 10.

Analysis

The Board notes that the settlement sheet, transferee deed, 
and other documents regarding the appellant's sale of the 
subject property, are not of record.  Reasonable attempts to 
recover these documents have been made and the loan service 
has indicated that many documents from that time period were 
lost.  

The law and regulations authorize a waiver of collection of a 
loan guaranty indebtedness from an appellant where he has been 
found to be free from an indication of fraud, 
misrepresentation, or bad faith, and both of the following 
factors are found to exist:  (1) After default there was a 
loss of the property which constituted security for the loan, 
and (2) collection of the indebtedness would be against equity 
and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. 
§ 1.964(a).  

The standard "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive:  (1) The 
fault of the debtor, (2) balancing of faults between the 
debtor and the VA, (3) undue hardship of collection on the 
debtor, (4) a defeat of the purpose of an existing benefit to 
the appellant, (5) the unjust enrichment of the appellant, 
and, (6) whether the appellant changed positions to his 
detriment in reliance upon a granted VA benefit.  38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.965(a).  

The RO found the appellant to be free from any indication of 
fraud, misrepresentation or bad faith, and the Board concurs 
with that preliminary finding.  In the evaluation of whether 
equity and good conscience necessitates a favorable waiver 
decision, the Board must consider all of the specifically 
enumerated elements applicable to a particular case.  The 
issues of fault, unjust enrichment and undue financial 
hardship are most relevant to the instant case.  

VA's working definition of "fault" is "The commission or 
omission of an act that directly results in the creation of 
the debt."  (Veteran's Benefits Administration Circular 20-90-
5, February 12, 1990.)  Fault should initially be considered 
relative to the degree of control the appellant had over 
circumstances leading to the foreclosure.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibilities to 
the Government.  The age, financial experience and education 
of the debtor should also be considered in these 
determinations.  

In the present case, the appellant was not the owner of the 
subject property at the time of the default and subsequent 
foreclosure, nor did he have any relationship to the 
transferees.  His control had ceased upon the transfer of the 
subject property to the transferee over seven years prior.  
Consequently, he was not in direct control of the property 
and debt obligation at the most critical point in the 
creation of the debt.  

The question arises at to whether the appellant could be 
considered indirectly responsible based upon his actions 
prior to the sale of the subject property.  The record does 
not indicate what if any steps appellant took to ensure that 
the transferee was financially able to fulfill the 
obligations under the financing agreement.  However the 
record does show that the transferee honored the terms of the 
financing agreement sufficiently to avoid default for over 7 
years.  Consequently, culpability for the foreclosure cannot 
be assigned based upon to whom the appellant sold the subject 
property.

The Board does find that the appellant should be assigned a 
minor degree of fault for failing to obtain the required 
release of liability when he conveyed the property to the 
transferee.  The Board recognizes that the appellant was not 
particularly cognizant of his rights and duties and no 
professional offered advice in this regard, however these 
unfortunate circumstances do not change the terms of the 
guaranty application which the appellant signed in March 
1985.

The Board has reviewed the record to determine if there exist 
other factors, outside of the appellant's control, which 
contributed to the creation of the indebtedness.  The Board 
notes that at the time the appellant purchased the property in 
March 1985, it's value as determined by the market data 
approach was $54,000.  In July 1995, the appraised value of 
the house was $32,000 in "as is" condition.  According to 
the appellant's testimony, real estate values were negatively 
impacted in the area due to the recent discovery of a nearby 
geological fault line uncovered by an earthquake in the area.  
The July 1995 appraisal also indicates that the value of the 
property was diminished by an addition to the structure which 
was incomplete and not in compliance with applicable codes, 
and by the presence of several vacant properties nearby.

One of the specifically enumerated elements to be considered 
under 38 C.F.R. § 1.965(a) is "the unjust enrichment of the 
appellant."  The appellant was relieved of $2,000 of past due 
payments when he transferred the subject property in 1987.  
This had the effect of allowing him to live "rent free" in 
the subject property for a period of time.  It would be 
inequitable for the appellant to keep that benefit in view of 
the fact that the Government suffered such a large loss as an 
eventual consequence of his actions.  

Prior to an equitable ascertainment of the amount of the 
indebtedness that should be waived, and the amount that can be 
collected, it is incumbent upon the Board to analyze the 
financial data provided by the appellant and determine if 
collection of the loan guaranty indebtedness not waived herein 
would seriously impair his ability to provide himself with the 
basic necessities of life.  The Board is particularly mindful 
of the principle that the appellant is expected to accord a 
debt to the Government the same regard given to any other 
debt.

The Board notes that in the May 1997 Financial Status Report, 
the appellant indicated that he could pay $50.00 per month 
towards VA debt.  The Board also notes that at least one of 
the debts listed on the report, the debt to a jeweler which 
required a $50.00 per month payment, had an outstanding 
balance of $619.26 and should be completely repaid at this 
time.  

Furthermore, the proper analysis of undue hardship must take 
into consideration not only the appellant's present financial 
picture but also a realistic projection of his status in the 
foreseeable future.  The appellant is relatively young and is 
a Registered Nurse.  He can reasonably expect to have many 
more years of substantially gainful employment.  He should be 
able to repay the indebtedness not waived herein over time 
without significantly impairing or curtailing funding for the 
basic necessities of life.  

It appears from the record that the appellant could 
conservatively afford a minimum monthly payment of $100 and 
still be able to afford all other quoted expenses for 
necessities.  Typically, loan guaranty debts are paid off over 
a five-year (60 month) period.  A realistic projection of the 
appellant's foreseeable financial status is that he would be 
able to pay a like amount over that five-year period toward 
the loan guaranty indebtedness.  On that basis, the 
potentially collectable amount would total $6,000.  The Board 
finds, therefore, that it would not impose an undue hardship 
if the that amount were collected.  The Board must determine, 
however, whether it would be equitable to do so. 

The Board has assigned the appellant only a minor degree of 
fault in the creation of the loan guaranty indebtedness.  The 
Board has determined that the appellant was unjustly enriched, 
but only by about $2,000.  In light of these equities, it 
would be proper to ask appellant to bear at least a partial 
burden, appropriate in degree, of the repayment since he has 
the financial ability to do so.  We find that under the 
principles of equity and good conscience, taking into 
consideration all of the specifically enumerated elements of 
38 C.F.R. § 1.965(a), it would be unfair to recover the entire 
$6,000.00 the Board found he could pay.  The end result would 
be unduly adverse to the appellant.  The Board finds that 
recovery of $2000.00, which represents the amount of the 
overdue payments on the note which were paid by the transferee 
at the time of the conveyance, would appropriately reflect the 
degree of the appellant's fault in the creation of the debt 
and satisfy the principles of equity and good conscience.

In according the appellant a substantial partial waiver of his 
loan guaranty indebtedness in the amount of $19,365.82, plus 
accrued interest, the Board has taken into consideration the 
responsibility he accepted upon obtaining the VA guaranteed 
loan, his degree of fault, his attempts at mitigation of the 
amount of the indebtedness, his current financial status, and 
the market climate in which the loan guaranty indebtedness was 
created.  It also must be noted that the Government has 
incurred a significant loss in this transaction.  The Board 
finds that a preponderance of the evidence substantiates that 
it would not be against the principles of equity and good 
conscience to recover the remainder of the appellant's loan 
guaranty indebtedness not waived herein, in the amount of 
$2,000.00, plus accrued interest.  38 U.S.C.A. § 5302; 38 
C.F.R. § 1.965(a).  


ORDER

Waiver of recovery of part of the appellant's loan guaranty 
indebtedness in the amount of $19,365.82, plus accrued 
interest, is granted.  

Waiver of recovery of the remainder of the appellant's loan 
guaranty indebtedness in the amount of $2,000.00, plus accrued 
interest, is denied.  


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

